Citation Nr: 0612312	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  95-33 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen entitlement to service connection for a psychiatric 
disorder, and, if so, entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for bursitis.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to an increased disability rating for lumbar 
paravertebral myositis secondary to back strain, currently 
assigned a 40 percent evaluation, and assigned a 20 percent 
evaluation prior to December 20, 1999.





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1978, 
and from November 1990 to April 1991, with other periods of 
inactive duty training and active duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

The issue of service connection for a psychiatric disorder 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  A Board decision dated in February 1988 denied the claim 
of entitlement to service connection for a psychiatric 
disorder, the Board decision is the last final disallowance 
of the claim.         

2.  Since the February 1988 final Board decision, the veteran 
has claimed service connection based on a new factual basis, 
and the additional evidence received is neither cumulative 
nor redundant and must be considered in order to fairly 
decide the merits of the claim.  

3.  Competent medical evidence of bursitis or an eye disorder 
is not currently shown. 

4.  Prior to December 20, 1999 the lumbar paravertebral 
myositis was not productive of intervertebral syndrome or 
severe lumbosacral strain or severe limitation of motion of 
the lumbar spine or forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar.  

5.  From December 20, 1999 the lumbar paravertebral myositis 
was not productive of intervertebral syndrome or unfavorable 
ankylosis of the entire thoracolumbar spine. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
final February 1988 Board decision, and thus the claim of 
service connection for a psychiatric disorder is reopened. 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Bursitis and an eye disorder were not incurred in or 
aggravated during service. 38 U.S.C.A. §§ 101(24), 105, 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a rating in excess of 20 percent for 
lumbar paravertebral myositis prior to December 20, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §  4.71a, 
Diagnostic Codes 5292, 5295 (2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5021, 5235-43 
(2005). 

4.  The criteria for a rating in excess of 40 percent for 
lumbar paravertebral myositis from December 20, 1999 have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5021, 5235-43 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and Material Evidence to Reopen Service Connection 
for a Psychiatric Disorder

In a February 1988 Board decision service connection for a 
psychiatric disorder was denied, and the decision is the last 
final disallowance of the veteran's claim.  

 In April 1991 the veteran claimed a nervous disorder based 
on service in Saudi Arabia, during the Persian Gulf War. The 
additional evidence received includes the veteran's service 
medical records from the Persian Gulf War and post service 
medical records.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered. 38 U.S.C.A. §§ 7104, 
7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears "directly and substantially" upon the specific 
matter under consideration. Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).   The provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims and second 
sentence of 3.159(c) were amended effective August 29, 2001. 
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

While service connection for a psychiatric disorder was 
previously denied in a final Board decision, the veteran has 
raised a claim of service connection based on an additional 
period of service, namely service in the Persian Gulf War. 
See Mercado- Martinez v. West, 11 Vet. App. 415, 418-19 
(1998).  Further pertinent Persian Gulf War service medical 
records of the veteran and post-service medical information 
have been received that is neither cumulative nor redundant 
and must be considered in order to fairly decide the merits 
of the claims.  Therefore, considering the new factual basis 
and new and material evidence, service connection for a 
psychiatric disorder is reopened.    

II. Bursitis and an Eye Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
Active military, naval, or air service includes a period of 
ACDUTRA during which a person was disabled or died from a 
disease or injury. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The veteran's service medical records from the mid to late 
1970's, and medical examination records for active duty for 
training (ACDUTRA) in the early 1980's, in their entirety, 
are negative for any complaints or findings referable to 
either bursitis or an eye disorder.  Interim ACDUTRA and 
other subsequent medical records are also negative for any 
pertinent findings. 

The veteran had military service during the Persian Gulf War 
and claims bursitis and an eye disorder occurred during that 
time. In August 1991 the veteran provided a sworn statement 
wherein he complained that he had symptoms that felt like a 
person with bursitis.  The service medical records for the 
service period are negative for any findings referable to 
bursitis.  

A service clinical record dated in November 1991 shows that 
the veteran had his eyes irrigated due to dust without 
further sequelae. In November 1992 and in May 1993 apparently 
during periods of ACDUTRA, medical records respectively show 
treatment for left and right eye irritations, treated with 
irrigations.  

VA clinical records in August 1998 reveal treatment for 
complaints of bilateral shoulder pain. A VA medical 
examination in December 1999 reported negative joint 
findings. It was indicated that there was no fibromyositis or 
chronic fatigue syndrome.  Mild degenerative joint disease of 
the left shoulder and a post traumatic bony deformity of the 
left hand were reported.  In a contemporaneous general 
medical examination it was reported that the veteran had an 
uncorrected refractive error with blurred vision.
  
VA medical records through February 2005 are negative for any 
findings referable to an eye disorder or bursitis.  
  
Analysis

The veteran has claimed that as a result of service in the 
Persian Gulf War he sustained an eye disorder and bursitis.  
In the instant case, there has been no assertion of combat. 
Thus, the provision of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A necessary component of any service connection claim is that 
there be current medical evidence of a claimed disability. 
Regarding the veteran's claims, the entire record is absent 
for any competent medical evidence of bursitis.  While 
ACDUTRA records show treatment for right and left eye 
irritations, the record is absent for any competent medical 
evidence of current eye disability.  A refractive error, a 
developmental defect which is not within the meaning of 
applicable legislation for benefits is shown after service.  
Further, the veteran's lay statements regarding his claimed 
eye and bursitis disorders are recognized.  However, the 
veteran is a layperson and as such, he is not competent to 
testify to a medical diagnosis or etiology. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the veteran's claims.  In the absence of any current 
competent medical evidence of a diagnosis of these 
disabilities, service connection for bursitis and an eye 
disorder is denied because the second element of service 
connection has not been met.  

III.  A 20 Percent Disability Evaluation for Lumbar 
Paravertebral Myositis prior to December 20, 1999

During pendency of the veteran's claim he was awarded an 
increased disability evaluation for his service connected 
lumbar paravertebral myositis.  Therefore, the veteran's 
claim has been characterized to consider the staged 
disability evaluations.  The Board intimates no prejudice to 
the veteran in characterizing the issue in this manner.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

Prior to December 20, 1999 the veteran's lumbar paravertebral 
myositis was
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain. Diagnostic 
Code 5295 provided a 40 percent disability evaluation for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  

Another applicable diagnostic provision for lumbar myositis 
was Diagnostic Code 5292, limitation of motion of the lumbar 
spine. See Diagnostic Code 5021-24, myositis.  A 40 percent 
disability evaluation is available under Diagnostic Code 
5292, for severe lumbar spine limitation of motion.  

The general rating formula for diseases and injuries of the 
spine were twice revised effective September 23, 2002, and 
effective September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003) (codified at 
38 C.F.R. 4.71a, Diagnostic Codes 5235 to 5243, and Plate V ( 
range of motion of the cervical and thoracolumbar spine)). 
The pertinent new regulations provide a 40 percent evaluation 
for favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less. 

When regulations concerning entitlement to a higher 
evaluation change during the course of an appeal the old 
rating criteria apply to the period prior to the change in 
law, and the new criteria apply to the period since the 
change in law. Kuzma v. Principi, 31 F.3d 1327 (2003).

VA medical records from the early 1990's reveal the veteran's 
complaints of low back pain with radiation of pain, cramping, 
and sensations into the lower extremities.  The records 
reveal some evidence of lumbar spasms with pressure and mild 
scoliosis, with equivocal findings of sensory deficits.  
Early on it was indicated that there was no limitation of 
motion of the lumbar spine.  Early pain on motion of the 
lumbar spine was reported.  In September 1994 the diagnosis 
from a VA medial examination of the spine was paravertebral 
myositis secondary to strain, no evidence of radiculopathy.

Prior to December 20, 1999 the veteran's back pain complaints 
were reported, but objective medical findings were primarily 
limited to muscle spasm on pressure and pain on motion early 
on, and then mild scoliosis. The medical evidence at the time 
does not show pathology that is consistent with severe 
lumbosacral strain or severe limitation of motion of the 
lumbar spine.  There was also no medical evidence suggestive 
of favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  Therefore, under either the old or new criteria for 
the spine, the criteria necessary for an increase is not 
shown.  

It must be noted that the veteran's lumbar myositis involves 
the lumbar spine, and the applicable diagnostic criteria 
contemplates the spine in terms of a joint.  The Board 
considers that this a situation in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 may be warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Here though while objective physical findings indicating pain 
on motion of the lumbar spine are shown early on, such 
impairment is indeed contemplated by the 20 percent 
disability evaluation awarded. No other functional impairment 
such as fatigue, or weakness related to the disability is 
shown. The Board concludes that there is no persuasive 
evidence of additional functional loss so as to more nearly 
approximate the criteria for a higher rating under any 
applicable Codes. 38 C.F.R. §§ 4.40, 4.45.

The weight of the evidence is against the veteran's claim, 
and a rating in excess of 20 percent for lumbar myositis 
prior to December 20, 1999 is not warranted.  


IV.  A 40 Percent Evaluation for Lumbar Myositis Prior to 
December 20, 1999

The veteran's lumbar myositis is currently evaluated as 40 
percent disabling under the Diagnostic Code provisions for 
the spine, 38 C.F.R. § 4.71a.  Under the old criteria 40 
percent is the maximum disability available absent vertebra 
fracture, ankylosis or intervertebral disc syndrome 
(respectively Diagnostic Codes 5285, 5286, and 5293).  

Under the new criteria a 50 percent disability evaluation is 
available for unfavorable ankylosis of the entire 
thoracolumbar spine. A 60 percent disability evaluation is 
also available for intervertebral disc syndrome.  

In December 1999 a VA medical examination of the spine 
revealed some limited range of motion of the lumbar spine and 
some sensory deficit on neurological examination. The 
diagnosis was lumbar myositis. 

In a June 2003 VA medical examination, the veteran complained 
of radiating back pain upon cold and rain exposure, while 
lifting objects, and walking, that lasted two to three days. 
There was some limitation of motion of the lumbar spine with 
painful motion on the last degrees of motion, and moderate 
pain upon repetitive use. It was reported that he had major 
functional impact during flare-ups when he was unable to go 
shopping, perform yard chores, and had difficulty walking, 
used a cane. There was mild weakness of the ankle and leg 
muscles.  Pain on motion of the lumbar spine was described as 
moderate; there was diminished sensation in the left leg; and 
ankle jerks were absent bilaterally. The diagnosis was lumbar 
paravertebral myositis secondary to back strain. 

A VA medical examination was performed in February 2005.  It 
was reported that during the last year, the veteran referred 
acute flare-ups of low back on several occasions and the pain 
lasted for several weeks.  He used a cane frequently and a 
thoracolumbar brace occasionally.  The physical examination 
revealed lumbar muscle spasm. Range of motion studies of the 
lumbar spine revealed that forward flexion was from 0 to 90 
degrees; extension and right and left lateral flexion were to 
30 degrees; and right and left lateral rotation were to 45 
degrees.  It was reported that there was painful motion from 
the first degree to the last degree of range of motion of the 
lumbar spine. There was additional limitation due to pain, 
fatigue, and weakness on repetitive use.  During several 
occasions per year he had acute pain and he was unable to 
work.  

It was reported that there was severe objective evidence of 
painful motion of the lumbosacral spine, and severe spasm.  
It was indicated that there were no postural abnormalities 
such as ankylosis.  A neurological examination revealed 
diminished sensation of the legs, and absent Achilles 
reflexes.  The veteran indicated that he was verbally told to 
bed rest for several weeks by a doctor.  The diagnosis was 
lumbar paravertebral myositis secondary to back strain.  It 
was noted that there was no pelvic tilt, a negative 
Goldthwaite sign, and no ankylosis of the spine, but severe 
limitation of motion.  

The medical evidence shows that the veteran has substantial 
impairment of the lumbar spine as a result of the lumbar 
paravertebral myositis.  Objectively it has been reported 
that he has severe lumbar limitation of motion, with pain on 
motion along with muscle spasms of the spine and associated 
sensory deficits of the lower extremities.  It must be noted 
though that an increased evaluation in this circumstance 
requires medical evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  In fact it has been specifically 
reported by a clinician at the most recent VA medical 
examination there is no medical evidence ankylosis of the 
lumbar spine. Further, a review of the medical data indicates 
there is no evidence of intervertebral syndrome, which could 
warrant consideration of a higher disability evaluation. As a 
result it is concluded that higher disability evaluation is 
unavailable under either the old or new rating criteria for 
the spine.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors. Deluca, supra. 
The veteran does have severe impairment of function due to 
pain. However, a review of the medical evidence does not 
reflect objective evidence of pain greater than that 
contemplated by the current rating of 40 percent. Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.

The Board finds that the veteran's lumbar paravertebral 
myositis disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §  
4.7.  The weight of the evidence is against the veteran's 
claim, and an increased disability rating for lumbar 
paravertebral myositis from December 20, 1999 is not 
warranted.



Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim began in April 1991 prior to promulgation 
of the law mandating adequate notice.  Prior to appellate 
certification, the veteran was informed in April 2001 and 
2003 of the statutory and regulatory notification 
requirements.  Subsequent to remand by the Board, in April 
2004 the veteran was also afforded notice, satisfying VA's 
duty to notify.  Any defect with respect to the timing of the 
notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  The claim file includes 
the veteran's service, private, and VA medical records.  The 
veteran's service medical records from the 201st Evacuation 
Hospital as he has indicated exist, appear to be associated 
with the claims folder. He has not notified VA of any 
additional available relevant records with regard to his 
claim.  The veteran has been afforded VA medical examinations 
to evaluate his service connected disability. As such, VA met 
its duty to assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, and 
to this extent the claim is allowed.  

Service connection for bursitis is denied.

Service connection for an eye disorder is denied.

An increased disability rating for lumbar paravertebral 
myositis secondary to back strain, currently assigned a 40 
percent evaluation, and assigned a 20 percent evaluation 
prior to December 20, 1999 is denied.


REMAND

The claim of service connection for a psychiatric disorder 
has been reopened by the Board.  The medical record shows 
that during the veteran's first period of military service in 
the mid to late 1970's, he reported gastrointestinal symptoms 
associated with increased stress and tension, although no 
diagnosis of a psychiatric disorder was offered.  During 
periods of ACDUTRA in the early 1980's the veteran reported 
nervous trouble.  In 1984 generalized anxiety disorder was 
diagnosed at a VA medical examination.  Subsequent medical 
records reveal treatment for psychiatric problems.  

Among the evidence that has been received in conjunction with 
the reopening of his claim are service medical records from 
the veteran's period of service in the Persian Gulf War. 
Among those records is a service treatment record with a 
clinical diagnosis of chronic anxiety disorder.  The clinical 
facts are complex and rather equivocal.  Based on the 
foregoing, the Board concludes that additional medical 
information is necessary for adjudication of this case.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA psychiatric examination. 
Make the claims file available to the 
examiner for review in connection with the 
examination. Any medically indicated 
special tests should be accomplished. The 
examiner should clearly report all current 
psychiatric disorders, if any. With regard 
to each psychiatric disorder currently 
diagnosed, the examiner (after reviewing 
the claims file to specifically include 
service medical records, private, and VA 
medical records) should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such disorder is 
causally related to the veteran's active 
duty or ACDUTRA service, to include 
symptomatology noted in service medical 
records, or if preexisting service, 
indicate whether the disorder(s) increased 
in severity during service beyond the 
normal progress of the disease. A detailed 
rationale for the opinion offered should 
be furnished.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for a 
psychiatric disability is warranted. If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


